Citation Nr: 1129438	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for macular degeneration.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from October 1945 to April 1946, from March 1947 to September 1948, and from October 1949 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2011, the Board denied entitlement to an increased rating for service-connected residuals of submucous resection, to include sinusitis and headaches, and entitlement to service connection for endocarditis, atrial fibrillation, neuromuscular disease of the left lower extremity, and neuromuscular disease of the right lower extremity.  At that time, the Board also remanded to the agency of original jurisdiction (AOJ) the claim of service connection for macular degeneration for additional development.  The TDIU claim was also remanded as the macular degeneration issue could have a bearing on the Veteran's entitlement to a TDIU rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the February 2011 decision, the Board also referred the issue of entitlement to non-service-connected pension benefits to the AOJ.  It does not appear that this issue has been addressed and it is again referred to the AOJ.

In a July 2011 statement to the Board, the Veteran indicated that he would like to file a claim for an increased evaluation for his service-connected residuals of submucous resection.  As noted previously, the Board addressed the issue in February 2011.  As this more recent claim has not been developed for appellate review, it is also referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran does not have macular degeneration that is attributable to his active military service; nor was it caused or made worse by service-connected residuals of submucous resection.

2.  The Veteran's service-connected residuals of submucous resection do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran does not have macular degeneration that is the result of disease or injury incurred in or aggravated during active military service; macular degeneration is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

2.  The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Through September 2008, October 2008, and May 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claim of service connection for macular degeneration, including on the basis of secondary service connection.  The notice letters provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Additionally, a January 2009 notice letter provided the Veteran with the information and evidence needed to substantiate his claim for a TDIU.

The Board also finds that the September 2008, October 2008, January 2009, and May 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claims.  Consequently, a remand of the issues on appeal for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's available service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Salt Lake City, Utah.  More recent VA treatment records were obtained pursuant to the Board's February 2011 remand.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, the Veteran was afforded a hearing before the Board in December 2010, the transcript of which is of record.

In February 2011, the Veteran was provided a VA examination in conjunction with the claim of service connection for macular degeneration, the report of which is of record.  That examination report contains sufficient evidence by which to decide the claim regarding the onset of the Veteran's macular degeneration and the possible effects that his service-connected residuals of submucous resection have on the macular degeneration.  The Board notes that a specific VA examination was not provided in connection with the TDIU claim.  The Board finds that a remand for a medical examination or opinion is not warranted because one is not necessary to decide the claim.  The evidence of record provides sufficient evidence regarding the effects of the Veteran's service-connected disability on his employability.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

A. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2010).

The Veteran asserts that he has macular degeneration that may be the result of his service-connected residuals of submucous resection, to include sinusitis and headaches.  He was awarded service connection for residuals of submucous resection in May 2001.

Post-service treatment records reflect that the Veteran was diagnosed with macular degeneration in approximately 2003.  He has received regular private and VA treatment for macular degeneration since that time and he was found to be legally blind.  None of the Veteran's treating medical professionals commented on the etiology of the Veteran's macular degeneration, including any possible relationship to the Veteran's residuals of submucous resection.  The Veteran has indicated that a treatment provider may have linked the two disabilities.  On other occasions, the Veteran stated that he determined that his macular degeneration was caused by his sinus problems because there was no other explanation.

In February 2011, the Veteran underwent a VA eye examination by a VA physician.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  The Veteran reported experiencing longstanding eye pain and irritation.  It was noted that he had a history of dry eye syndrome, blepharitis, cataracts, posterior vitreous detachment of both eyes, age-related macular degeneration in both eyes, status post laser and Lucentis injections in the left eye, and a history of punctoplasty in both eyes.  Examination showed geographic atrophy of the macula along with inferior subretinal hemorrhage in the right eye and geographic atrophy of the macula in the left eye.  The examiner assessed the Veteran with age-related macular degeneration.  The examiner indicated that the examination was suggestive of new-onset wet macular degeneration in the right eye.  The macular degeneration in the left eye was stable.

In regards to the possible relationship between the Veteran's macular degeneration and the residuals of his submucous resection, the VA examiner stated that there is no relationship.  The examiner stated that, in the scientific literature, there has been no link between intraocular inflammation and macular degeneration.  Thus, the examiner extrapolated that there is no relationship between inflammation outside of the eye and macular degeneration.

In consideration of the evidence of record, the Board finds that the Veteran does not have macular degeneration that was caused or made worse by service-connected residuals of submucous resection.  The February 2011 VA examiner expressly addressed the salient question and provided a persuasive opinion on the matter.  According to the examiner, the scientific literature simply provides for no relationship between macular degeneration and residuals of his submucous resection.  Thus, based on the medical opinion, it does not appear to be a medical possibility for residuals of submucous resection to cause or aggravate macular degeneration.

The Board does not find the Veteran's opinion on the matter to be probative because there is no indication that he has the medical expertise necessary to address the complex question of whether there is any relationship between macular degeneration and residuals of submucous resection.  The examiner considered the Veteran's theory and did not endorse it.  There is no competent medical opinion evidence that links the Veteran's macular degeneration to his residuals of submucous resection, either by causation or aggravation.  The Veteran did not provide any supportive evidence for his assertion.  Instead, he concluded on his own that there is a relationship because he was not told of any other cause of his macular degeneration.  Without sufficient evidence that the Veteran's macular degeneration is proximately due to or aggravated by service-connected disease or injury, the Board concludes that service connection is not warranted for macular degeneration on a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

Although the Veteran consistently contended that service connection was warranted for macular degeneration on a secondary basis, the RO considered direct service connection in the adjudication of the claim.  There is simply no evidence relating the Veteran's macular degeneration to his military service.  The service treatment records from the Veteran's three periods of active service do not contain entries referencing the disability.  Additionally, in-service examinations of the eyes were normal and visual acuity was normal.  Moreover, the Veteran has not identified any in-service injury, disease, or event to which the macular degeneration could plausibly be related.  At his hearing, he stated that he considered macular degeneration to be non-service connected and that he should receive a pension for the disability.  Lastly, the Veteran's macular degeneration was initially diagnosed in approximately 2003, which occurred approximately 50 years after his separation from service.  His disability has been characterized by medical professionals as "age-related" macular degeneration, which is suggestive of post-service onset.  Without sufficient evidence attributing macular degeneration to the Veteran's active military service, service connection is not warranted for macular degeneration on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

For the foregoing reasons, the Board finds that the claim of service connection for macular degeneration must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's only service-connected disability is residuals of submucous resection, including sinusitis and headaches, rated as 50 percent disabling.  As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the 50 percent rating does not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2010).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In his January 2009 application for increased compensation based on unemployability, the Veteran reported that he had a college education and had been employed as a science teacher.  He indicated that he retired in June 1982.  The Veteran appeared to attribute his claimed unemployability to multiple disabilities, including eye problems, heart problems, neuromuscular problems, and residuals of submucous resection.  In a July 2011 statement, the Veteran indicated that the health reasons for his unemployability pertained to macular degeneration, sinusitis, an inability to walk due to nerve damage in the legs, atrial fibrillation, back pain, and shortness of breath.

A review of the evidence reflects that the Veteran has not worked as a teacher for nearly 30 years after retiring from the profession.  There is no indication that he ceased working on account of disability.  (In his application, he indicated that he became disabled after his retirement.  Additionally, a December 2005 VA respiratory examination report reflects that the Veteran began working as a high school teacher after his military service and that he was never disabled from his job as a teacher.)  When he filed his application for benefits, the Veteran was nearly 82 years old.  This is likely past the typical working age; however, an inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19.  VA examination reports in June 2006 and March 2010 do indicate that the Veteran worked for his son (who is a building contractor) in some capacity as recently as 2007.

The evidence does not suggest that the Veteran's service-connected residuals of submucous resection prevent him from securing and following substantially gainful employment.  A March 2010 VA examination to evaluate the Veteran's sinusitis reflects that he experiences coughs, drainage, postnasal drip, and mild headaches that are not prostrating.  The Veteran takes antibiotics on a regular basis.  The examiner noted that the Veteran's main complaints were a result of his eyes, heart, and neuromuscular problems.  The Veteran stated that he is blind, that he has atrial fibrillation, and that he cannot walk.  It was macular degeneration, atrial fibrillation, and neuromuscular complications in his legs to which the Veteran appeared to be attributing his unemployability.  

Records relating to the Veteran's driving capabilities tend to show that his activities, and possible employment, are impaired as a result of non-service-connected disabilities.  In November 2008, his speed while driving was restricted on account of macular degeneration.  The Board notes that in August 2008, a VA physician considered the Veteran to be legally blind.  In March 2011, it was recommended that the Veteran on longer drive.  He had requested a wheelchair after experiencing complications from an October 2010 lumbar spine fusion surgery.  The Veteran reported that he did not have any control over his legs since the surgery.

Although the Veteran's most recent VA medical problem lists include chronic sinusitis, the list includes many non-service-connected problems.  The list notes that the Veteran has problems other than sinusitis concerning:  melanoma and actinic keratoses; neuropathy and tingling in ankles bilaterally prior to back surgery; wet macular degeneration in the left eye and dry macular degeneration in the right eye; hypertension; gastroesophageal reflux disease (GERD); atrial fibrillation; dysphagia; renal insufficiency; peptic ulcer disease; carotid artery stenosis; hyperlipidemia; asthma; congestive heart failure; prostatic hyperplasia; and tinnitus.  However, a TDIU rating may only be assigned as the result of service-connected disability.

Accordingly, the Board finds that the Veteran has not been rendered unemployable as a result of service-connected disability.  The evidence shows that the Veteran is unable to perform activities that may equate to employment activities as a result of non-service-connected disabilities, such as his problems with the eyes, heart, and legs.  To the extent residuals of submucous resection affect the Veteran's employment, the assigned schedular rating for the disability compensates the Veteran for such impairment.  Thus, referral for extra-schedular consideration is not appropriate.  The evidence shows that the Veteran voluntarily retired from employment and that service-connected disability does not make him unemployable.  Therefore, a TDIU rating is not warranted.

For the foregoing reasons, the Board finds that the claim for TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for macular degeneration is denied.

Entitlement to TDIU is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


